Citation Nr: 1118269	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  09-36 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for residuals of cervical dysplasia, to include abnormal bleeding and Caesarean-section scars.

2.  Entitlement to an initial rating in excess of 10 percent for herpes.

3.  Entitlement to an initial compensable rating for a pilonidal cyst scar


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from April 1983 to May 1987.

These matters come before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA) that, in relevant part, denied service connection for cervical dysplasia (claimed as cervical cancer); denied service connection for residuals of a Caesarean section; granted service connection for herpes and assigned a 10 percent initial rating effective May 31, 2007; and granted service connection for a pilonidal cyst scar and assigned a noncompensable initial rating effective May 31, 2007.  

The Board notes that the Veteran's service treatment records show that she was treated for cervical dysplasia in service; however, she was not diagnosed with cervical cancer.  At her videoconference hearing before the undersigned Veterans Law Judge in January 2011, she asserted that she experienced abnormal bleeding as a result of the cryotherapy that was performed to treat the cervical dysplasia in service and she failed to dilate during her deliveries for the same reason.  Hence, she needed to have Caesarean sections during childbirth and now has abdominal scars as a result.  Since she appears to be asserting that these two residuals were due to the same treatment in service, the Board has combined them into one issue as noted on the preceding page.  (In a separate rating decision issued in August 2009, service connection was granted for vaginitis).  

The issue of entitlement to service connection for residuals of cervical dysplasia, to include abnormal bleeding and Caesarean-section scars is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  
FINDINGS OF FACT

1.  The Veteran's herpes is manifested by lesions affecting less than 5 percent of exposed areas and less than 20 percent of total body area; and does not require the use of corticosteroids or immunosuppressive drugs.  

2.  The Veteran's pilonidal cyst scar is non-tender, non-adherent and well-healed; it does not cause any limitation of motion or loss of function.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 10 percent for herpes have not been met during the appeal period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.7 (2010); 38 C.F.R. § 4.118, Diagnostic Codes 7806, 7813 (2008).  

2.  The criteria for an initial compensable rating for a pilonidal cyst scar have not been met during the appeal period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.7 (2010); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).


Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

In a June 2007 letter, prior to the rating decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need to advise VA of, or submit any further medical evidence relevant to, the claims.  She was also advised of how disability ratings and effective dates are assigned.  The Board notes that the Veteran's appeal of the initial rating assigned for the service-connected herpes and pilonidal cyst scar are downstream issues, and additional VCAA notice is not required.  38 C.F.R. § 3.159(b)(3) (2010); see Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, the Veteran's appeal for higher ratings triggers VA's obligation to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  38 U.S.C.A. §§ 5104, 7105 (West 2002).  

The August 2009 statement of the case, under the heading "Pertinent Laws; Regulations; Ratings Schedule Provisions," set forth the relevant diagnostic codes (DC) for rating the disabilities at issue.  The Veteran was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above that assigned.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve a higher rating for the service-connected disabilities addressed in this decision.  

The Board also observes the Court's holding in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which focuses on VCAA notice requirements in an increased rating case.  However, this case was recently overturned in part by the Federal Circuit.  See Vazquez-Flores v. Shinseki, 580 F.3d. 1270 (2009).  Hence, it need not be further discussed in this decision.  Consequently, the Board finds that the duty to notify provisions have been satisfactorily met, and neither the Veteran nor his representative has pointed out any deficiencies that require corrective action.  

Duty to Assist

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file includes the Veteran's service treatment records, VA and private treatment records, VA examination reports, and the Veteran's statements and hearing testimony provided before a Decision Review Officer at the RO in March 2009 and at a videoconference hearing before the undersigned Veterans Law Judge in January 2011.  The Board observes that the Veteran testified that the RO had requested private medical records from Dr. Bush for an incorrect period of time.  However, she clarified that she attempted to obtain the records herself and her physician informed her that records that were more than 10 years old would no longer be available.  She also submitted additional evidence in conjunction with her videoconference hearing with a waiver of RO review in accordance with 38 C.F.R. § 20.1304 (2010).  Hence, the Board is satisfied that all available evidence has been associated with the file.  

The Board notes that the June 2009 VA examination report reflects that the examiner reviewed the Veteran's past medical history, documented her current medical condition, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additionally, the examination report shows that the criteria needed to evaluate the Veteran's service-connected disabilities were addressed and included in the findings.  Consequently, the Board concludes that the medical examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Therefore, the Board finds that VA's duty to assist has also been met in this case.  

Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2010).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where, as here, the appeal pertaining to the left foot and ankle peripheral sensory neuropathy arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Hence, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

Herpes is rated by analogy under 38 C.F.R. § 4.118, Diagnostic Code 7806, which pertains to dermatitis or eczema.  The service-connected pilonidal cyst scar is rated under 38 C.F.R. § 4.118, Diagnostic Code 7804, which pertains to scars.  The applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective August 30, 2002, see 67 Fed. Reg. 49490-99 (July 31, 2002) and again in October 2008.  The October 2008 revisions are applicable to claims for benefits received by VA on or after October 23, 2008 (the Veteran's claim was received in May 2007) although a claimant may request consideration under the amended criteria.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case, the Veteran has not requested such consideration; hence, the new rating criteria will not be discussed herein.  

Herpes

Under Diagnostic Code 7806, the criteria for a 10 percent rating requires a skin condition that covers at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of the exposed area affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than 6 weeks during the past 12-month period.  The criteria for a 30 percent rating are a skin condition that covers 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  The criteria for a 60 percent rating are a skin condition that covers more than 40 percent of the entire body, or more than 40 percent of exposed areas be affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2008).  

Alternatively, herpes may be rated under Diagnostic Code 7813 as disfigurement of the head, face or neck (Diagnostic Code 7800).  Under Diagnostic Code 7800, a skin condition with one characteristic of disfigurement of the head, face, or neck is rated 10 percent disabling.  A skin condition with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, is rated 30 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, is rated 50 percent disabling.  Note (1) to Diagnostic Code 7800 provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are:  a scar 5 or more inches (13 or more cm.) in length; a scar at least one-quarter inch (0.6 cm.) wide at the widest part; the surface contour of a scar is elevated or depressed on palpation; a scar is adherent to underlying tissue; the skin is hypo- or hyper- pigmented in an area exceeding six square inches (39 sq. cm.); the skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); the underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.); or the skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Upon VA examination in June 2009, the area affected by the Veteran's service-connected herpes was reported to be less than 5 percent of exposed areas and less than 20 percent of the total body area.  Additionally, it was specifically noted that she has not been prescribed and does not take a corticosteroid or an immunosuppressive for treatment during an outbreak.  Consequently, the Veteran's disability has not met the criteria of a rating in excess of 10 percent under Diagnostic Code 7806 at any time during the appeal period.  Moreover, the examiner reported, and color photographs confirmed, that the Veteran does not have any scarring of the head, face or neck areas as a result of the herpes lesions she experiences.  Therefore, she has also not met the criteria for a rating in excess of 10 percent during the appeal period.  

In reaching its decision, the Board has considered the Veteran's statements regarding her disability, as well as the medical evidence in the file.  The Board finds that the Veteran is competent to report that she has painful lesions and to observe and report any functional limitations.  However, her assertions, even if deemed credible, are consistent with the criteria for the current, and no higher, initial rating.  The clinical evidence pertaining to the Veteran's herpes disability is also probative for the purposes of assigning a current rating for the disability at issue in conjunction with the relevant rating criteria.  The Board finds that the disability has been appropriately rated in accordance with the documented symptoms.  

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim, and the appeal must therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Pilonidal Cyst Scar

Scars, other than of the head, face or neck, that are deep or that cause limited motion warrant a 10 percent rating if they involve an area or areas exceeding six square inches (39 sq. cm), or a 20 percent evaluation if the area or areas exceed 12 square inches (77 sq. cm).  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).  A note following Diagnostic Code 7801 provides that a deep scar is one associated with underlying soft tissue damage.  Scars that are superficial, are not productive of limitation of motion, and are not on the head, face, or neck warrant a 10 percent evaluation if they involve an area or areas of 144 square inches (929 sq. cm) or more.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).

A 10 percent evaluation is authorized for superficial, unstable scars.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  A note following this Diagnostic Code provides that an unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar.  

A 10 percent evaluation is authorized for superficial scars that are painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  

A note following Diagnostic Codes 7802, 7803 and 7804 provides that a superficial scar is one not associated with underlying soft tissue damage. 

Scars may also be rated based on the limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).  

The Veteran underwent removal of a pilonidal cyst during her military service.  Upon VA examination in October 2007, the examiner noted the presence of a scar that was in the superior gluteal cleft.  The scar was non-tender, was not adherent to underlying tissue, and did not result in limitation of motion or loss of function.  There was no underlying soft tissue damage and there was no skin ulceration or breakdown over the scar.  Consequently, the Board concludes that the evidence does not support the assignment of a compensable initial rating for the residual scar because none of the criteria required for a compensable rating have been found to be present, i.e., the scar is not tender, adherent, ulcerated, etc. and there is no demonstrable limitation of motion or loss of function in the affected area.  Hence, a compensable rating is denied.  

In reaching its decision, the Board has considered the Veteran's statements regarding her disability, as well as the medical evidence in the file.  The Board finds that the Veteran is competent to report that she has itching in the area and to observe and report any functional limitations.  However, her assertions, even if deemed credible, are not consistent with the criteria for the award of a compensable initial rating.   The clinical evidence pertaining to the Veteran's residual scar disability is also probative for the purposes of assigning a current rating for the disability at issue in conjunction with the relevant rating criteria.  The Board finds that the disability has been appropriately rated in accordance with the documented symptoms.  

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim, and the appeal must therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Extraschedular Consideration

According to 38 C.F.R. § 3.321(b)(1) (2010), ratings are to be based as far as practicable upon the average impairment of earning capacity.  However, in those exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation can be provided commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  Initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for a given disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See VA Gen. Coun. Prec. 6-1996 (Aug. 16, 1996).  However, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  If so, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for the completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In the present case, there is no indication in the objective record that the rating criteria are inadequate to rate the disabilities at issue.  There is no suggestion that the rating criteria do not reasonably describe the claimant's disability level and symptomatology.  Therefore, the Veteran's disability picture is contemplated by the rating schedule, the assigned initial evaluations are therefore adequate, and no referral for extraschedular consideration is required.


ORDER

An initial rating in excess of 10 percent for herpes is denied.

An initial compensable rating for a pilonidal cyst scar is denied.  


REMAND

As noted in the Introduction above, the Veteran underwent cryotherapy on her cervix during her military service as a result of cervical dysplasia.  She currently asserts that she has residuals from that procedure - specifically, abnormal bleeding and scarring from two Caesarean sections.  The Veteran is competent to report symptoms such as abnormal bleeding.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, she is not competent to relate those symptoms to a prior surgical procedure.  Hence, an examination is warranted.  

Additionally, in a January 2009 letter, D.V., M.D., noted that the Veteran had herpes type II and HPV.  She noted that cervical dysplasia (for which the Veteran was treated with cryotherapy in service) was due to the HPV virus and is separate from the virus that causes herpes.  She noted that there is a small risk of the cervix failing to dilate during delivery as a result of cryotherapy to the cervix.  In the June 2009 VA examination report, the examiner concluded that the Veteran's Caesarean sections scars were not related to her service-connected herpes.  However, the examiner did not discuss whether it was causally related to her cryotherapy treatment in service.  Hence, the Board finds that another VA examination is required.  

The provisions of 38 C.F.R. § 3.655 provide that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for an examination scheduled in conjunction with an original claim, the claim shall be denied.

Ongoing medical records and any additional evidence to support the claim should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and addresses of all medical care providers who treated the Veteran for residuals of cervical dysplasia since June 2009.  After securing the necessary release, the RO should obtain these records.  

2.  The Veteran should be afforded a VA gynecological examination.  The claims folder should be made available to the examiner for review before the examination.  All studies or tests deemed necessary should be conducted.  The examiner should specifically list all symptoms that would be considered residuals of cryotherapy to the cervix, and provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's abnormal bleeding and/or Caesarean-section scars are causally related to her military service, including the cryotherapy to the cervix that was performed for cervical dysplasia in service.  The opinion should be fully supported with appropriate reasons and bases.  

3.  After the development requested above has been completed to the extent possible, the RO should again review the record and readjudicate the claim for entitlement to service connection for residuals of cervical dysplasia, including abnormal bleeding and Caesarean-section scars.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


